     Case 2:19-cv-02072-TLN-DMC Document 20 Filed 09/18/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL SCOTT DAVIS,                              No. 2:19-CV-2072-TLN-DMC
12                       Plaintiff,
13           v.                                         ORDER
14    SCOTT JONES, et al.,
15                       Defendants.
16

17                  Plaintiff, who is proceeding pro se, brings this civil rights action pursuant to 42

18   U.S.C. § 1983. On August 20, 2020, the Court determined this action is appropriate for service

19   on defendant Holt. See ECF No. 17. The Court directed plaintiff to submit documents for

20   service of process to the United States Marshal within 15 days. To date, plaintiff has not

21   complied and by separate findings and recommendations, the Court recommends the action be

22   dismissed for lack of prosecution. Given plaintiff’s failure to take the required steps to complete

23   service of process, the scheduling conference set for December 9, 2020, at 10:00 a.m., before the

24   undersigned in Redding, California, is hereby vacated.

25                  IT IS SO ORDERED.

26   Dated: September 17, 2020
                                                            ____________________________________
27                                                          DENNIS M. COTA
28                                                          UNITED STATES MAGISTRATE JUDGE
                                                        1
